Title: From Thomas Jefferson to John Francis Vacher, 23 March 1804
From: Jefferson, Thomas
To: Vacher, John Francis


          
            Sir 
            Washington Mar. 23. 04.
          
          I am late in acknoleging the reciept of your favor of Apr. 30. and in returning you thanks for the extracts of your poem which you were so kind as to communicate, and which I have read with great pleasure. but believing that no one can be sensible of those delicacies of language in a foreign one which are the charm of poetry I have not the presumption to declare it’s merit nor to anticipate the judgment of those better qualified. the delay has proceeded from the difficulty experienced at the war office in making out the list you desired, and which has never been delivered to me till two days ago. I now inclose it with my salutations and assurances of respect
          
            Th: Jefferson
          
        